Order striking name of Patrick J. Lysaght from the register of voters of the fourteenth election district of the thirteenth Assembly district in the county of New York reversed on the facts and motion denied. By consent, the affidavits of Patrick J. Lysaght and Emil Morosini, Jr., sworn to October 30, 1934, have been received and made a part of the record. The registrant shows a prima facie right to be registered. The inspectors of election and registration are directed to convene at the polling place designated by the board of elections on Saturday evening, November 3, 1934, between the hours of seven and eight o’clock, for the purpose of correcting the register of electors by restoring the name of the appellant thereto. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.